462 So.2d 1235 (1985)
Darryl L. BROWN
v.
EBASCO SERVICES, INC., Tompkins-Beckwith, Inc., Louis Joseph, Hillary Jones, ABC Insurance Company, XYZ Insurance Company and Louisiana Power and Light Co.
No. 85-C-0008.
Supreme Court of Louisiana.
February 8, 1985.
*1236 Granted in part. See order. Otherwise, denied.
DENNIS, J., would grant the writ.
PER CURIAM.
It is doubtful that Louisiana Power and Light Company was a principal under La.R.S. 23:1032. Nevertheless, this court on its own motion can notice that a petition fails to state a cause of action, and the factual allegations of this petition do not state a cause of action against Louisiana Power and Light Company. La.C.C.P. Art. 927.
Accordingly, insofar as the judgments of the lower courts dismissed the action against Louisiana Power and Light Company, the application is denied on the basis that the petition fails to state a cause of action against Louisiana Power and Light Company; however, the application is granted in part, and the case is remanded to the district court with instructions to permit plaintiff to amend his petition as to Louisiana Power and Light Company. La. C.C.P. Art. 934.
Insofar as the judgments of the lower courts dismissed the action against Ebasco Services, Inc., the application is denied.